            Case 2:20-cr-00151-RAJ Document 68 Filed 11/20/20 Page 1 of 1



1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8                           WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE
9
     UNITED STATES OF AMERICA,
10                                                     Case No. CR20-151 RAJ
11                                     Plaintiff,
                                                       NOTICE OF WITHDRAWAL
12   v.
                                                       (Clerk’s Action Required)
13   KRISTEN LECCESE,
14
                                     Defendant.
15

16
                   YOU AND EACH OF YOU PLEASE TAKE NOTICE that the undersigned,
17
     whose address is 810 Third Avenue, Suite 500, Seattle, WA 98104, hereby withdraws as
18
     Attorney of Record for Defendant Leccese.
19

20          DATED: November 20, 2020                  Respectfully submitted,

21                                                    LAW OFFICE OF
                                                      ROBERT FLENNAUGH II, PLLC
22

23

24                                                    By: _/s/ Robert Flennaugh II__________
                                                          Robert Flennaugh II, WSBA #26764
25                                                         Withdrawing Attorney
26

27

                                                        LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     NOTICE OF WITHDRAWAL                                           810 Third Avenue, Suite 500
                                                                        Seattle, WA 98104
                                                                         (206) 447-7422
                                                                       Fax: (206) 447-7534
